DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  In particular, the remarks state that the previously applied references do not perform the feature of “… display a predetermined screen preferentially over a screen in response to obtaining the communication executing instruction from the computer-readable instructions, the screen being currently displayed … after the setting information has been inputted…”.  The claim amendment is taught by the combination of the Mihara reference in view of the newly applied reference of Oshima.  

Regarding the previously applied reference of Mihara, the Examiner considered the selection of the photo for printing as a print setting screen since the selection of the image initiates the generation of a specific function for printing.  The selection for a print setting is disclosed in ¶ [43]-[45].  The primary reference of Kato previously discloses the starting of a printing application in ¶ [56]-[58] and figure 3.  The combination of the primary reference with Mihara allows a user to see the preview of an image and initiate printing by inputting a print setting.  The Mihara reference discloses showing a 
Regarding the reference of Oshima, this reference teaches a user entering in settings in figure 7 to select printer settings, which is taught in ¶ [89]-[92].  The user may then press the synch button to attempt to synchronize the settings on the mobile device to the MFP.  Before the settings are sent to the MFP, the user is shown on the mobile terminal a screen to move closer to the MFP to communicate with the MFP, which is shown in figure 9 and described in ¶ [93].  The print control unit, after receiving settings for printing from the user, sends instructions to an operation display unit for executing communication with another device.  This is an example of showing a predetermined screen in response to obtaining communication execution instruction from a mobile device controller.  This feature combined with the overlay nature of screens in Mihara perform the feature of having a predetermined screen indicating the communication via a first method overlaid another screen in response to the communication of the communication execution instruction from the controller of the mobile terminal to another module within the device.  Thus, based on the combination, the independent claim limitations are disclosed.
Therefore, based on the above, the features of the claims are disclosed below.    
  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 

TERMINAL DEVICE AND NON-TRANSITORY COMPUTER-READABLE MEDIUM 
STORING COMPUTER-READABLE INSTRUCTIONS FOR TERMINAL DEVICE TO SUPPLY A COMMUNICATION EXECUTING INSTRUCTION TO AN OPERATING SYSTEM PROGRAM AFTER ENTERING SETTING INFORMATION FOR EXECUTING A SPECIFIC FUNCTION.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Pub 2009/0066998) in view of Sumita (US Pub 2013/0229690), Mihira (US Pub 2017/0034368) and Oshima ‘008 (US Pub 2010/0069008).

Re claim 1: Kato discloses a non-transitory computer-readable medium storing computer-readable instructions for a terminal device, 

[0162] Also, the program executed on the portable terminal device 200 according to the embodiments is provided as being incorporated in advance in a ROM or the like. The program executed on the portable terminal device 200 according to the embodiments may be configured to be provided as being recorded as a file in an installable format or an executable format on a computer-readable recording medium, such as a CD-ROM, an FD, a CD-R, or a DVD. 
[0163] Furthermore, the program executed on the portable terminal device 200 according to the embodiments may be configured to be provided as being stored on a computer connected to a network, such as the Internet, and then being downloaded through the network. Also, the program executed on the portable terminal device 200 according to the embodiments may be provided or distributed through a network, such as the Internet. 
[0164] The program executed on the portable terminal device 200 according to the embodiments has a module configuration including each of the components explained above (the NFC communicating unit and the Bluetooth communicating unit, for example). As actual hardware, with the CPU (processor) reading the program from the ROM for execution, each unit explained above is loaded onto a main storage device, thereby generating 


the computer-readable instructions, when executed by a processor of the terminal device, causing the terminal device to: 
in a case where an instruction for using a specific function executable by a function executing device is inputted, cause a display unit of the terminal device to display a setting screen for inputting setting information for executing the specific function (e.g. the user can specify a document and print settings used for printing the document on the wireless device.  This is performed in order to specify the manner in which to output the document; see ¶ [56]-[58]); 

[0056] The data storage unit 203 stores data for using the functions of the MFP 100. For example, when the print function of the MFP 100 is used, the data storage unit 203 stores document data for printing (for example, document data as depicted in FIG. 3, such as "document 1" to "document 4"). When the scanner function of the MFP 100 is used, the data storage unit 203 stores document data scanned by the MFP 100 and received therefrom. Also, the data storage unit 203 has stored in advance, for example, print settings for using the print function of the MFP 100 to print document data and scan setting information for using the scanner. By operating the operation input unit 204, which will be explained below, the user can specify such setting information and cause document data to be printed from the MFP 100 according to the settings. 
[0057] The operation input unit 204 includes operation buttons, such as push buttons, accepting inputs of an instruction for select document data from the user, the print setting information, and the scanner setting information. For example, as depicted in FIG. 3, the user selects document data stored in the data storage unit 203 by an operation of the button of the 
[0058] The operation displaying unit 205 includes a screen, such as a liquid-crystal display, displaying each name of the document data and its print setting information and scanner setting information stored in the data storage unit 203. For example, when the print setting information is specified, as depicted in FIG. 3 or FIG. 4, the operation displaying unit 205 displays, according to the operation of the operation input unit 204 by the user, the name of the document data "document 2" and various pieces of print setting information for that document data, such as "scaling", "duplex/one-side", "combine", "bookbinding (stapling)", and "the number of prints". Also, when the scan setting information is specified, the operation displaying unit 205 displays scan setting information, such as "original type", "resolution", and "read size". In addition, the operation displaying unit 205 displays a message indicative of the magnitude of radio field intensity, for example. 

after the setting information is inputted in the setting screen, supply a communication executing instruction to an operating system (OS) program of the terminal device, the communication executing instruction being for instructing to execute communication via a first wireless interface of the terminal device, the communication executing instruction being not supplied to the OS program before the setting information is inputted in the setting screen (e.g. after the user enters in the print settings associated with the document data for a print job, the user selects the communication mode of NFC to communicate with a MFP in order to have the 
wherein the OS program supplies a signal sending instruction to the first wireless interface in response to obtaining the communication executing instruction (e.g. the NFC unit within the portable terminal receives instructions from the NFC control program to transmit information to a MFP based on the user selection to utilize the NFC; see ¶ [51] and [59]), 
[0051] Specifically, the NFC communicating unit 201 is an NFC chip having incorporated therein a tag and a communication control program that establishes communication and controls data transmission and reception. In this tag, the communication setting information is stored. When the NFC communicating unit 201 comes near to the MFP 100 and is present within the communication area of the MFP 100, a communication is established, and the information in the tag is read by the NFC communicating unit (reader and writer) 101 of the MFP 100 for transmission. 

[0059] The communication determining unit 206 determines whether the communication between the portable terminal device 200 and the MFP 100 is kept after an NFC communication or a Bluetooth communication is established. This determination is made based on the use state of the portable terminal device 200, such as a communication distance between the portable terminal device 200 and the MFP 100 and the radio field intensity of the NFC communicating unit 201 and the Bluetooth communicating unit 202. Then, the communication determining unit 206 selects either one of a communication by the NFC communicating unit 201 and a communication by the Bluetooth communicating unit 202. Here, although the communication determining unit 206 selects either one of a communication by the NFC communicating unit 201 and a communication by the Bluetooth communicating unit 202 for communication with the MFP 100 based on the radio field intensity, this is not meant to be restrictive, and this determination may be made based on any factor as long as it defines a communication area between the MFP 100 and the portable terminal device 200.

and communicates connection information with the function executing device by using the first wireless connection (e.g. the NFC unit in the portable terminal communicates communication information associated with the Bluetooth information to the MFP.  This is performed in order to prepare for Bluetooth communication; see ¶ [67] and [68]), and 

[0067] Then, the NFC communicating unit 101 exchanges communication setting information with the portable terminal device 200 (Steps S506 and S507). Specifically, the NFC communicating unit 101 of the MFP 100 to the portable terminal device 200, transmission of the communication setting information is requested, and the NFC communicating unit 201 of the portable terminal device 200 transmits the communication setting information for Bluetooth communication. Here, the communication setting information for Bluetooth communication may be transmitted at Steps S507 and S508 together with the document data name and the print setting information. 
[0068] In the portable terminal device 200, the NFC communicating unit 201 determines whether a communication between the Bluetooth communicating unit 202 of the portable terminal device 200 and the Bluetooth communicating unit 102 of the MFP 100 is established (Step S508). When it is determined that a communication with the Bluetooth communicating unit 102 of the MFP 100 is not established ("No" at Step S508), the procedure ends. When it is determined that a communication with the Bluetooth communicating unit 102 of the MFP 100 is established ("Yes" at Step S508), the Bluetooth communicating unit 202 transmits to the MFP 100 the document data stored in the data storage unit 203 and specified through the operation from the operation input unit 204 (Step S510). 

the OS program establishes, by using the connection information, a second wireless connection for communicating with the function executing device via a second 
in a case where the second wireless connection is established, send a function executing request to the function executing device via the second wireless interface by using the second wireless connection, the function executing request being for causing the function executing device to execute the specific function according to the setting information (e.g. once the Bluetooth communication is established, the portable terminal sends print data over to the MFP.  The receipt of the print data causes the MFP to print the data, which the transmission acts as a request since the receipt of this data causes the print at the MFP.  In addition, if the action requested is a scan, the Bluetooth channel can be used to send a scan instruction to the MFP; see ¶ [68] above and [128]).

[0128] Upon establishment of a communication between the Bluetooth communicating unit 202 and the Bluetooth communicating unit 102 (Steps S508 and S509), the NFC communicating unit 201 transmits the scan setting information specified at the operation input unit 204 to the NFC communicating unit 101 of the MFP 100 (Step S1401). The NFC communicating unit 101 then receives the scan setting information (Step S1402).

	However, Kato fails to specifically teach the features of the first wireless interface starts sending a polling signal in response to obtaining the signal sending instruction, establishes a first wireless connection with the function executing device in response to sending the polling signal to the function executing device.

Sumita discloses the first wireless interface starts sending a polling signal in response to obtaining the signal sending instruction, establishes a first wireless connection with the function executing device in response to sending the polling signal to the function executing device (e.g. the invention discloses sending a polling command via NFC in order to locate a nearby MFP.  Once the MFP responds to the polling, a connection via NFC is established; see ¶ [77]).

[0077] The mobile communication terminal 200 sends a polling command via NFC communications so as to search for a device to which an image is to be sent (step S601). When the MFP 300 returns a response to the polling command (step S602), the mobile communication terminal 200 judges that a target is found, and issues an NFC ID request including a self NFC ID (step S603). The MFP 300 receives this request, and sends a self NFC ID as a response to the request (step S604). With the above sequence, the mobile communication terminal 200 and MFP 300 specify communication partners based on the received NFC IDs. After that, the mutual devices exchange keys to issue an authentication request (step S605) and authentication response (step S606), thus achieving mutual authentication and encrypting subsequent communications. 
[0078] Next, the mobile communication terminal 200 issues a request of information associated with other available protocols (step S607). Upon reception of this request, the MFP 300 returns information associated with other available protocols of itself (including BT communications) (step S608). The mobile communication terminal 200 selects BT communications faster than the NFC as a protocol suited to send image data based on the received protocol information. Next, the mobile communication terminal 200 issues a request of information associated with a 
[0079] The mobile communication terminal 200 issues a BT connection request (step S611) using the BT communication unit 202 based on the received information, and the MFP 300 responds to the connection request (step S612), thus establishing a BT link connection. The mobile communication terminal 200 sends selected image data to the MFP 300 via BT communications (steps S615 and S616). On the other hand, the NFC communication unit of the mobile communication terminal 200 continuously sends polling commands irrespective of the BT communications (steps S613 and S617), and the MFP 300 returns responses to the polling commands (steps S614 and S618). When a response to the polling command (step S619) ceases to be returned, it is detected that the mobile communication terminal 200 and MFP 300 are physically distant from each other. Since the mobile communication terminal 200 issues this polling command so as to confirm if it is located in the vicinity of the MFP 300, the terminal 200 may issue other commands to achieve the object of the present invention. Alternatively, the mobile communication terminal 200 may continuously form an RF field without sending any command, and the MFP 300 may continuously detect the RF field, thereby also achieving the object of the present invention. This embodiment has explained the sequence in which image data is sent in a so-called PUSH type mode based on the BT communications. Alternatively, the object of the present invention can also be achieved by a method in which data is acquired from the MFP side in a PULL type mode, a method of sending image data using other protocols such as a WLAN connection other than the BT communications, a method in which image data is saved in a server on the Internet, and the MFP receives URL information of image data to be printed and directly acquires image data from the server, and the like. 

Therefore, in view of Sumita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first wireless interface starts sending a polling signal in response to obtaining the signal sending instruction, establishes a first wireless connection with the function executing device in response to 

However, the combination above fails to specifically teach the features of the OS program causes the display unit to display a predetermined screen preferentially over a screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable.
However, this is well known in the art as evidenced by Mihira.  Similar to the primary reference, Mihira discloses displaying a screen after selecting settings for output (same field of endeavor or reasonably pertinent to the problem).    
Mihira discloses the OS program causes the display unit to display a predetermined screen preferentially over a screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable (e.g. in the invention, when a user selects an image for printing, the user is shown a preview of an image associated with a print setting in figure 5B.  This selection of an image is considered to the input of setting information.  In figure 5B, the user is shown a message to bring their device closer to the MFP in order to initiate an exchange of information, which is disclosed in ¶ [43]-[45].  This shows a message to bring the device closer to the MFP on the same page with the preview image after the input of an action that designates a printing function.  In figure 8A, an overlapped screen 

[0043] The print application 300 determines whether the NFC setting is ON or OFF when the print application 300 is activated. If the NFC setting remains OFF, the connection information necessary for the handover cannot be acquired from the NFC tag. Thus, in the present exemplary embodiment, if the NFC setting is OFF at activation of the print application 300, the print application 300 changes the NFC setting to ON. Specifically, the print application 300 requests the OS 310 to change the NFC setting to ON and OS 310 changes the NFC setting to ON. From a standpoint of the user, since the NFC setting is automatically changed to ON by the print application 300, the user does not need to consider changing the NFC setting, thus enhancing usability. 
[0044] Returning to the print screen 500 illustrated in FIG. 5A, when the user selects a picture from the list of pictures on the print screen 500, a print screen 510 illustrated in FIG. 5B is displayed. The print screen 510 serves as a print preview screen presenting an image (a picture) to be printed. The print screen 510 illustrates an example where the picture 501 is selected. In an area 511, the picture selected from the print screen 500 is enlarged and previewed so that the user can check the selected picture. If the user intends to change the print setting, the user selects icon 512. If the user intends to view the list of pictures (the print screen 500) again, the user selects icon 513. 
[0045] When the user brings the mobile terminal 100 near the NFC tag of the printing apparatus 110 in a state where the print screen 510 is being displayed, the proximity wireless communication unit 209 reads the information stored in the NFC tag of the printing apparatus 110. The NFC tag of the printing apparatus 110 stores the connection information (the SSID of the wireless communication unit 210, the security key for connection to the access point 120, and an Internet Protocol (IP) address of the printing apparatus 110) needed for the wireless 


[0074] Both the first exemplary embodiment and the second exemplary embodiment have been described using an exemplary case where a print application 300 automatically changes a Wi-Fi.RTM. setting and an NFC setting. In a third exemplary embodiment, a Wi-Fi.RTM. setting and an NFC setting can be changed after confirmation of the change is received from a user, instead of automatically changing. 
[0075] FIG. 8A illustrates a confirmation screen 800 displayed by a print application 300 in a case where an event in which an NFC setting should be changed to ON has occurred. The print application 300 can change the NFC setting to ON on a condition that the user selects "Yes" on the confirmation screen 800. 

Therefore, in view of Mihira, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the OS program causes the display unit to display a predetermined screen preferentially over a screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable, incorporated in the device of Kato, as modified by Sumita, in order to confirm that the NFC communication can be activated, which ensures that the handover to another communication medium occurs based on the NFC communication being able to be active (as stated in Mihira ¶ [07]).  

However, the combination above fails to specifically teach the features of the OS program causes the display unit to display a predetermined screen preferentially over a 
However, this is well known in the art as evidenced by Oshima ‘008.  Similar to the primary reference, Oshima teaches a mobile device communicating with a MFP using NFC and Bluetooth (same field of endeavor or reasonably pertinent to the problem).    
Oshima ‘008 teaches the OS program causes the display unit to display a predetermined screen preferentially over a screen in response to obtaining the communication executing instruction from the computer-readable instructions, the screen being currently displayed in the display unit after the setting information has been inputted in the setting screen (e.g. the reference discloses when inputting setting values for the candidate values, control data is stored for use in the MFP in the printing operation, which is taught in ¶ [83].  After a user selects printer settings in X1 shown in figure 7 and a sheet setting, connection control data is created in XML to perform a synchronization operation between the MFP and the mobile terminal, which is taught in ¶ [90]-[93].  The print control unit receives these settings entered and, in response, sends a notification to the operation display unit to display a message of bringing a device in contact with the MFP, which is illustrated in figure 9, element Y1 and taught in ¶ [93].  This instruction from the print control unit is a form of instructing to execute a certain type of communication with the MFP.), 


[0090] FIG. 7 is an explanatory diagram of an example of a screen displayed on the operation display unit 205. The screen shown in FIG. 7 is a print setting screen X1. As shown in FIG. 7, the print setting screen X1 contains, in an upper half thereof, a synchronization icon I and lists arranged in two rows for allowing a user to select setting items. More particularly, "printer setting" and "sheet size" are displayed as the setting IDs of the printer function, and candidate values associated with each of the setting IDs are also displayed. The candidate values, that is, the set values, selected through the operation display unit 205 are highlighted.
[0091] A process of acquiring print setting items by the mobile terminal device 200 from the MFP 100 in the information processing system 10, which includes the MFP 100 and the mobile terminal device 200 having the configurations as described above, is described in detail below. FIG. 8 is a flowchart of the process of acquiring the print setting items.
[0092] A user presses the synchronization icon I on the print setting screen X1 shown in FIG. 7 to request connection to a printer of the MFP 100. The synchronization icon I functions as a synchronization declaring member that receives an instruction for declaring synchronization between the setting items that can be set in the MFP 100 and the setting items that can be set in the mobile terminal device 200. At this time, if connection control data written in the XML format as shown in FIG. 6 is used, a "RequestInfo" tag (not shown) is used.
[0093] Upon receiving the connection control data sent from the operation input unit 204, the print control unit 206 displays a guide screen Y1 as shown in FIG. 9 on the operation display unit 205. In the guide screen Y1 shown in FIG. 9, a message "Bring 

the predetermined screen indicating that the communication via the first wireless interface is executable (e.g. the user is shown a screen in Y1 informing the user to perform close contact or NFC communication with the MFP, which is taught in ¶ [93] above.).

Therefore, in view of Oshima, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the OS program causes the display unit to display a predetermined screen preferentially over a screen in response to obtaining the communication executing instruction from the computer-readable instructions, the screen being currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable, incorporated in the device of Kato, as modified by Sumita and Mihira, in order to select settings and cause a notification to be displayed to a user to allow for sending candidate values to a MFP, which enhance usability of the MFP by ensuring the available print settings are used for a printing operation (as stated in Oshima ‘008 ¶ [99] and [106]).  


Re claim 2: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above. 



Re claim 4: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above.
Kato discloses the non-transitory computer-readable medium as in claim 1, wherein the computer-readable instructions, when executed by the processor of the terminal device, further cause the terminal device to: 
after the setting information has been inputted in the setting screen, determine whether a third wireless connection is currently established via the second wireless interface, the third wireless connection being for communicating with the function executing device (e.g. as seen in figure 7, the system determines if the Bluetooth communication is already established by the portable terminal with the MFP.  This Bluetooth connection is considered as a third wireless connection since it is already connected without the use of the NFC; see ¶ [81]-[83]); and 

[0081] First, in the portable terminal device 200, the Bluetooth communicating unit 202 determines whether a communication between the Bluetooth communicating unit 202 of the portable terminal device 200 and the Bluetooth communicating unit 102 of the MFP 100 has been established (Step S701). When it is determined that a communication with the Bluetooth communicating 
[0082] Also, in the MFP 100, the Bluetooth communicating unit 102 determines whether a communication with the Bluetooth communicating unit 202 of the portable terminal device 200 is established (Step S702). When it is determined that a communication with the Bluetooth communicating unit 202 of the portable terminal device 200 is not established ("No" at Step S702), the procedure goes to Step S502 in the first embodiment to perform the processes in the first embodiment. 
[0083] Then, when the Bluetooth communicating unit 202 determines that a communication between the Bluetooth communicating unit 202 and the Bluetooth communicating unit 102 is established ("Yes" at Step S701), the communication determining unit 206 determines whether a communication by the NFC communicating unit is established (Step S703). When it is determined that a communication by the NFC communicating unit is not established ("No" at Step S703), the communication determining unit 206 determines whether the operation input unit 204 has received a transmission instruction from the user (Step S704). When determining that the operation input unit 204 has not received a transmission instruction ("No" at Step S704), the communication determining unit 206 waits until the operation input unit 204 receives a transmission instruction. 

in a case where it is determined that the third wireless connection is currently established, send the function executing request to the function executing device via the second wireless interface by using the third wireless connection, without supplying the communication executing instruction to the OS program (e.g. if the Bluetooth connection is already connected, the Bluetooth connection is used to send over the image data used for printing a document.  This print data transmission is considered analogous to the request because once this image data is received, the MFP starts the printing process; see ¶ [85]-[87]), 


[0086] In this manner, when the MFP 100 is present within the communication area of the NFC communicating unit 201, the NFC communicating unit 201 transmits, to the MFP 100 through non-contact communication, the communication setting information for establishing a communication by the establishing a communication of the Bluetooth communicating unit 202 and the setting information indicative of settings for processing the substance information containing the document or image to be transmitted by the Bluetooth communicating unit 202. The Bluetooth communicating unit 202 then establishes a communication with the MFP 100 based on the communication setting information transmitted by the NFC communicating unit 201, and then transmits the substance information to the MFP 100 through non-contact communication. The operation input unit 204 then accepts an input of a transmission instruction of the setting information. The communication determining unit 206 then determines which of a communication by he NFC communicating unit 201 or a communication by the Bluetooth communicating unit 202 is possible with the MFP 100. When the communication determining unit 206 determines that a communication by the NFC communicating unit 201 is not possible, the Bluetooth communicating unit 202 then transmits the setting information based on an input transmission instruction. This can allow selection of a communication method desirable for the user, thereby reduces the burden of a communication operation. 
[0087] In the third embodiment, even when a communication by the NFC communicating unit is not possible, the print setting information is transmitted and received according to a communication by the Bluetooth communicating unit. However, depending on the type of the MFP 100, the MFP may have a processing capability inferior to that of the portable terminal device 200. In the following, the case is explained in which print data obtained by combining the print setting information and the document data is generated by the portable terminal device 200 and is transmitted through a communication by the NFC communicating unit or the Bluetooth communicating unit to the MFP 100, which receives the print data for printing. The device configuration of an information processing system according to a 

wherein in a case where it is determined that the third wireless connection is not currently established: 
the communication executing instruction is supplied to the OS program (e.g. if Bluetooth is not established, the traditional manner of first exchanging Bluetooth information via NFC in order to establish Bluetooth communication is performed; see fig. 5,  ¶ [81]-[83], [67] and [68] above); and 
the function executing request is sent to the function executing device via the second wireless interface by using the second wireless connection (e.g. the Bluetooth communication channel is used once this mode of communication is established.  The print data used to actuate printing on the MFP is sent via Bluetooth to the MFP; see ¶ [85]-[87], [67] and [68] above).  

 

Re claim 6: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above. 
Kato discloses the non-transitory computer-readable medium as in claim 1, wherein the first wireless interface is configured to execute a wireless communication according to a 

[0043] Here, in the present embodiment, the Bluetooth communicating unit 102 is used that conforms to the Bluetooth standards for wireless communication. This is not meant to be restrictive. In place of the Bluetooth standards, other so-called wireless local area network (LAN) standards, such as IEEE 802.11a/b/n/g standards, can be used for wireless communication. In this case, a wireless LAN communicating unit can be formed of a network board of IEEE 802.11a/b standards and a communication control unit (communication control program) that establishes wireless communication and controls data transmission and reception based on IEEE 802.11a/b standards. Also, when an ultra-wideband (UWB) communication scheme is used and the distance between devices is within 3 meters, wireless communication is possible according to wireless universal serial bus (USB) standards allowing communication of 480 Megabits per second, which is equivalent to USB 2.0 for wired communication. In this case, UWB standards can be used as wireless USB standards for data transmission and reception, and a UWB device and a communication control unit (communication control program) that establishes wireless communication and control data transmission and reception can be used to form a wireless USB communicating unit. 

Re claim 7: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above.
However, the combination above fails to specifically teach the features of the non-transitory computer-readable medium as in claim 1, wherein the predetermined screen is different from the screen which is currently displayed in the display unit, and the predetermined screen overlaps a part of the screen.  

Mihira discloses wherein the predetermined screen is different from the screen which is currently displayed in the display unit, and the predetermined screen overlaps a part of the screen (e.g. as seen in figure 8A, the screen message overlaps a setting screen that is different from the message that allows for executing the NFC communication, which is disclosed in ¶ [74] and [75] above.).
Therefore, in view of Mihira, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined screen is different from the screen which is currently displayed in the display unit, and the predetermined screen overlaps a part of the screen, incorporated in the device of Kato, as modified by Sumita, in order to confirm that the NFC communication can be activated, which ensures that the handover to another communication medium occurs based on the NFC communication being able to be active (as stated in Mihira ¶ [07]).  



Re claim 8: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above.
However, the combination above fails to specifically teach the features of the non-transitory computer-readable medium as in claim 1, wherein a button in the screen which is currently displayed in the display unit is not capable of accepting an operation 
However, this is well known in the art as evidenced by Mihira.  Similar to the primary reference, Mihira discloses displaying a screen after selecting settings for output (same field of endeavor or reasonably pertinent to the problem).    
Mihira discloses wherein a button in the screen which is currently displayed in the display unit is not capable of accepting an operation while the predetermined screen is displayed preferentially over the screen in the display unit (e.g. in figures 8A and 8B, the messages require the user to interact with the overlapping message.  This does not allow for the screen underneath the message to be interacted with to select a photo for printing or change settings, which are disclosed in both 8A and 8B.  See ¶ [74]-[78] regarding the messages that overlap the screens.).

[0074] Both the first exemplary embodiment and the second exemplary embodiment have been described using an exemplary case where a print application 300 automatically changes a Wi-Fi.RTM. setting and an NFC setting. In a third exemplary embodiment, a Wi-Fi.RTM. setting and an NFC setting can be changed after confirmation of the change is received from a user, instead of automatically changing. 
[0075] FIG. 8A illustrates a confirmation screen 800 displayed by a print application 300 in a case where an event in which an NFC setting should be changed to ON has occurred. The print application 300 can change the NFC setting to ON on a condition that the user selects "Yes" on the confirmation screen 800. 
[0076] FIG. 8B illustrates a confirmation screen 810 displayed by the print application 300 in a case where an event in which a Wi-Fi.RTM. setting should be changed to ON has occurred. The print application 300 can change the Wi-Fi.RTM. setting to ON on a condition that the user selects "Yes" on the confirmation screen 810. 

[0078] In a fourth exemplary embodiment, a user can manually change a Wi-Fi.RTM. setting and an NFC setting. For example, if the user selects "Yes" on a confirmation screen 800 illustrated in FIG. 8A, an OS 310 displays a setting screen 420 illustrated in FIG. 4C. If the user selects "Yes" on a confirmation screen 810 illustrated in FIG. 8B, the OS 310 displays a setting screen 400 illustrated in FIG. 4A. 

Therefore, in view of Mihira, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a button in the screen which is currently displayed in the display unit is not capable of accepting an operation while the predetermined screen is displayed preferentially over the screen in the display unit, incorporated in the device of Kato, as modified by Sumita, in order to confirm that the NFC communication can be activated, which ensures that the handover to another communication medium occurs based on the NFC communication being able to be active (as stated in Mihira ¶ [07]).  


Re claim 9: Kato discloses a terminal device comprising: 
a display unit (e.g. the portable terminal contains a screen or display; see ¶ [58] above); 
a first wireless interface; a second wireless interface being different from the first wireless interface (e.g. a NFC unit and Bluetooth unit are included in the portable terminal; see ¶ [54] and [55]); 

[0054] Also, the NFC communicating unit 201 of the portable terminal device 200 and the NFC communicating unit 101 of the MFP 100 may both be provided with a tag function and a reader and writer function. 
[0055] The Bluetooth communicating unit 202 establishes a communication with the Bluetooth communicating unit 102 of the MFP 100 with the same communication protocol as that of the communication control program of the Bluetooth communicating unit 102 of the MFP 100. Upon establishment of a communication, the Bluetooth communicating unit 202 transmits the data stored in the data storage unit 203 to the MFP 100. Also, the Bluetooth communicating unit 202 receives data processed by using the functions of the MFP 100. 

a processor; and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (e.g. a processor in the portable terminal executes stored programs to perform the invention; see ¶ [162]-[164]), 
[0162] Also, the program executed on the portable terminal device 200 according to the embodiments is provided as being incorporated in advance in a ROM or the like. The program executed on the portable terminal device 200 according to the embodiments may be configured to be provided as being recorded as a file in an installable format or an executable format on a computer-readable recording medium, such as a CD-ROM, an FD, a CD-R, or a DVD. 
[0163] Furthermore, the program executed on the portable terminal device 200 according to the embodiments may be configured to be provided as being stored on a computer connected to a network, such as the Internet, and then being downloaded through the network. Also, the program executed on the portable terminal device 200 according to the embodiments may be provided or distributed through a network, such as the Internet. 


causing the terminal device to: 
in a case where an instruction for using a specific function executable by a function executing device is inputted, cause the display unit to display a setting screen for inputting setting information for executing the specific function (e.g. the user can specify a document and print settings used for printing the document on the wireless device.  This is performed in order to specify the manner in which to output the document; see ¶ [56]-[58] above); 
after the setting information is inputted in the setting screen, supply a communication executing instruction to an operating system (OS) program of the terminal device, the communication executing instruction being for instructing to execute communication via the first wireless interface, the communication executing instruction being not supplied to the OS program before the setting information is inputted on the setting screen (e.g. after the user enters in the print settings associated with the document data for a print job, the user selects the communication mode of NFC to communicate with a MFP in order to have the document output.  The NFC communication instruction occurs after the print settings are entered; see ¶ [56]-[58] above), 

and communicates connection information with the function executing device by using the first wireless connection (e.g. the NFC unit in the portable terminal communicates communication information associated with the Bluetooth information to the MFP.  This is performed in order to prepare for Bluetooth communication; see ¶ [67] and [68] above), and 
the OS program establishes, by using the connection information, a second wireless connection for communicating with the function executing device via the second wireless interface (e.g. the portable terminal establishes Bluetooth communication with the information exchanged between devices in order to communication via Bluetooth; see ¶ [68] above); and 
in a case where the second wireless connection is established, send a function executing request to the function executing device via the second wireless interface by using the second wireless connection, the function executing request being for causing the function executing device to execute the specific function according to the setting information (e.g. once the Bluetooth communication is established, the portable terminal sends print data over to the MFP.  The receipt of the print data causes the MFP to print the data, which the transmission acts as a request since the receipt of this data causes the print at the MFP.  In addition, if the action requested is a scan, the Bluetooth 

However, Kato fails to specifically teach the features of the first wireless interface starts sending a polling signal in response to obtaining the signal sending instruction, establishes a first wireless connection with the function executing device in response to sending the polling signal to the function executing device.
	However, this is well known in the art as evidenced by Sumita.  Similar to the primary reference, Sumita discloses establishing NFC and Bluetooth communication for output to be performed at the MFP (same field of endeavor or reasonably pertinent to the problem).    
Sumita discloses the first wireless interface starts sending a polling signal in response to obtaining the signal sending instruction, establishes a first wireless connection with the function executing device in response to sending the polling signal to the function executing device (e.g. the invention discloses sending a polling command via NFC in order to locate a nearby MFP.  Once the MFP responds to the polling, a connection via NFC is established; see ¶ [77] above).

Therefore, in view of Sumita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first wireless interface starts sending a polling signal in response to obtaining the signal sending instruction, establishes a first wireless connection with the function executing device in response to sending the polling signal to the function executing device, incorporated in the device of 

However, the combination above fails to specifically teach the features of the OS program causes the display unit to display a predetermined screen preferentially over a screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable.
However, this is well known in the art as evidenced by Mihira.  Similar to the primary reference, Mihira discloses displaying a screen after selecting settings for output (same field of endeavor or reasonably pertinent to the problem).    
Mihira discloses the OS program causes the display unit to display a predetermined screen preferentially over a screen currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable (e.g. in the invention, when a user selects an image for printing, the user is shown a preview of an image associated with a print setting in figure 5B.  This selection of an image is considered to the input of setting information.  In figure 5B, the user is shown a message to bring their device closer to the MFP in order to initiate an exchange of information, which is disclosed in ¶ [43]-[45] above.  This shows a message to bring the device closer to the MFP on the same page with the preview image after the input of an action that designates a printing function.  In figure 8A, an overlapped screen is shown when a NFC event should be activated to ask the user if the NFC should be activated or 

Therefore, in view of Mihira, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the OS program causes the display unit to display a predetermined screen preferentially over a screen currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable, incorporated in the device of Kato, as modified by Sumita, in order to confirm that the NFC communication can be activated, which ensures that the handover to another communication medium occurs based on the NFC communication being able to be active (as stated in Mihira ¶ [07]).  

However, the combination above fails to specifically teach the features of the OS program causes the display unit to display a predetermined screen preferentially over a screen in response to obtaining the communication executing instruction from the computer-readable instructions, the screen being currently displayed in the display unit after the setting information has been inputted in the setting screen, the predetermined screen indicating that the communication via the first wireless interface is executable. 
However, this is well known in the art as evidenced by Oshima ‘008.  Similar to the primary reference, Oshima teaches a mobile device communicating with a MFP 
Oshima ‘008 teaches OS program causes the display unit to display a predetermined screen preferentially over a screen in response to obtaining the communication executing instruction from the computer-readable instructions, the screen being currently displayed in the display unit after the setting information has been inputted in the setting screen (e.g. the reference discloses when inputting setting values for the candidate values, control data is stored for use in the MFP in the printing operation, which is taught in ¶ [83] above.  After a user selects printer settings in X1 shown in figure 7 and a sheet setting, connection control data is created in XML to perform a synchronization operation between the MFP and the mobile terminal, which is taught in ¶ [90]-[93] above.  The print control unit receives these settings entered and, in response, sends a notification to the operation display unit to display a message of bringing a device in contact with the MFP, which is illustrated in figure 9, element Y1 and taught in ¶ [93] above.  This instruction from the print control unit is a form of instructing to execute a certain type of communication with the MFP.), 
the predetermined screen indicating that the communication via the first wireless interface is executable (e.g. the user is shown a screen in Y1 informing the user to perform close contact or NFC communication with the MFP, which is taught in ¶ [93] above.).

Therefore, in view of Oshima, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the OS program causes the .  

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, as modified by Sumita, Mihira and Oshima, as applied to claim 1 above, and further in view of Yasuzaki (US Pub 2013/0229684).

Re claim 3: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above.
However, Kato fails to specifically teach the features of the non-transitory computer-readable medium as in claim 1, wherein the computer-readable instructions, when executed by the processor of the terminal device, further cause the terminal device to: in a case where the setting information is inputted in the setting screen, cause the display unit to display a confirmation screen for the setting information, the confirmation screen being the screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen; and after a 
However, this is well known in the art as evidenced by Yasuzaki.  Similar to the primary reference, Yasuzaki discloses using NFC and Bluetooth to communicate between devices for a print output (same field of endeavor or reasonably pertinent to the problem).    
Yasuzaki discloses wherein the computer-readable instructions, when executed by the processor of the terminal device, further cause the terminal device to: in a case where the setting information is inputted in the setting screen, cause the display unit to display a confirmation screen for the setting information, the confirmation screen being the screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen (e.g. after a user selects or inputs a selection on screen 18A for printing, figure 18C is shown to confirm the settings related to the printing option selected; see ¶ [140]-[144]); and 

[0139] FIGS. 18A to 18I show display examples of a UI of a printer application and setting UIs of respective applications of the portable communication terminal apparatus 200. 
[0140] FIG. 18A shows a display example of a UI of a printer application 1801, and this UI allows the user to make apparatus settings, and to issue a print, scan, copy, or FAX execution instruction with respect to the MFP 300. Execution instruction items are not limited to those enumerated in FIG. 18A, and an item of, for example, apparatus maintenance may be added. 
[0141] FIG. 18B shows a display example of an apparatus setting UI, which displays a list of apparatus setting items with respect to the MFP 300. In FIG. 18B, reference numeral 1803 denotes a cursor item to the next page, which item is required to refer to the next settable item; 1804, a change control of an 
[0142] After completion of settings, when the user presses a reserved transmission button 1807a, only a setting change reservation is made for the MFP 300, and is registered only on the NFC memory of the NFC unit 718 (FIG. 7) depending on an activation state (soft power-OFF state or the like) of the apparatus, thus closing the UI. When the user presses a settled transmission button 1807b, setting changes in the apparatus are made irrespective of the state of the MFP 300. When the user presses either of these buttons, an operation as an initiator is started based on an instruction from the application, and a message 1808 which notifies the user that the apparatus is ready to communicate with the MFP 300 is displayed on an apparatus setting application screen. Apparatus setting items are not limited to those, and an item which allows to set a registration adjustment value may be included. 
[0143] FIG. 18C shows a display example of a UI required to issue a print instruction. Reference numeral 1810 denotes a setting item of a paper type such as plain paper; 1811, a setting item of a paper width such as A4; 1812, a setting item of a print mode such as "fine"; and 1813, a setting item of image data to be printed. 
[0144] After completion of settings, when the user presses a reserved transmission button 1814a, only a print reservation is made for the MFP 300, and is registered only on the NFC memory of the NFC unit 718 depending on an activation state (soft power-OFF state or the like) of the apparatus, thus closing the UI. When the user presses a settled transmission button 1814b, a print operation is executed irrespective of the state of the MFP 300. When the user presses either of these buttons, an operation as an initiator is started based on an instruction from the application, and a message 1815 which notifies the user that the apparatus is ready to communicate with the MFP 300 is displayed on a print instruction application screen. Print setting items are not limited to those, and can be decided arbitrarily. 

after a predetermined time has elapsed since the confirmation screen was displayed, the communication executing instruction is supplied to the OS program (e.g. 
Therefore, in view of Yasuzaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the computer-readable instructions, when executed by the processor of the terminal device, further cause the terminal device to: in a case where the setting information is inputted in the setting screen, cause the display unit to display a confirmation screen for the setting information, the confirmation screen being the screen which is currently displayed in the display unit after the setting information has been inputted in the setting screen; and after a predetermined time has elapsed since the confirmation screen was displayed, the communication executing instruction is supplied to the OS program, incorporated in the device of Kato, as modified by Sumita, in order to alert a user to approach a MFP when the NFC communication unit is ready to communicate information to the MFP, which will aid in conserving power at the MFP and improve the overall printing process since the user’s time will not be wasted with wasted motions at the printer and the printer will only awake from sleep once information needed for processing is gathered from the portable terminal (as stated in Yasuzaki ¶ [06]-[08] and [155]-[159]).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, as modified by Sumita, Mihira and Oshima, as applied to claim 1 above, and further in view of Suzuki (US Pub 2013/0260683).

Re claim 5: The teachings of Kato in view of Sumita, Mihara and Oshima are applied to independent claim 1 above.
Kato discloses the non-transitory computer-readable medium as in claim 1, wherein the computer-readable instructions, when executed by the processor of the terminal device, further cause the terminal device to: 
 
wherein in a case where it is determined that the past-record information is not stored in the memory: 
the communication executing instruction is supplied to the OS program (e.g. if Bluetooth is not established, the traditional manner of first exchanging Bluetooth information via NFC in order to establish Bluetooth communication is performed; see fig. 5,  ¶ [81]-[83], [67] and [68] above); and 
the function executing request is sent to the function executing device via the second wireless interface by using the second wireless connection (e.g. the Bluetooth communication channel is used once this mode of communication is established.  The print data used to actuate printing on the MFP is sent via Bluetooth to the MFP; see ¶ [85]-[87], [67] and [68] above).
However, Kato fails to specifically teach the features of after the setting information has been inputted in the setting screen, determine whether past-record information is stored in a memory of the terminal device, the past-record information indicating that there is a past record of a fourth wireless connection having been 
in a case where it is determined that the past-record information is stored in the memory, supply a connection instruction to the OS program, wherein in response to obtaining the connection instruction, the OS program establishes the fourth wireless connection via the second wireless interface by using the past- record information; and 
in a case where the fourth wireless connection is established, send the function executing request to the function executing device via the second wireless interface by using the fourth wireless connection.
However, this is well known in the art as evidenced by Suzuki.  Similar to the primary reference, Suzuki discloses using NFC and Bluetooth to communicate with a MFP for output (same field of endeavor or reasonably pertinent to the problem).    
Suzuki discloses after the setting information has been inputted in the setting screen, determine whether past-record information is stored in a memory of the terminal device, the past-record information indicating that there is a past record of a fourth wireless connection having been established via the second wireless interface, the fourth wireless connection being for communicating with the function executing device (e.g. the MFP determines if a SSID of a MFP is already stored within the portable terminal.  If it is stored, the portable terminal uses this SSID information to send print data directly to the MFP via WFD.  This feature combined with the Kato reference allows for this process to occur after the entering of the print settings for a document; see ¶ [170]-[173]); 


[0170] Upon receiving the wireless setting, the mobile device 50 stores the received wireless setting in the work area 58. Next, the mobile device 50 displays a password specifying screen on a displaying unit of the mobile device 50. The user can specify the password by operating the control unit of the mobile device 50. When the password is specified by the user, the mobile device 50 establishes the WFD connection with the PC 8. Thereby, the mobile device 50 can belong to the WFD network to which the MFP 10 currently belongs. The mobile device 50 operates in the client state in the WFD network. 
[0171] Moreover, in a modification, the wireless setting used previously to belong to the network may be stored by the mobile device 50 in the memory of the mobile device 50. In this case, upon receiving the wireless setting that does not include the password, the mobile device 50 may identify, from the memory of the mobile device 50, the wireless setting that includes the same SSID as the SSID included in the received wireless setting. The mobile device 50 may establish the WFD connection with the PC 8 by using the wireless setting identified from the memory of the mobile device 50. 

[0172] Upon belonging to the WFD network, the mobile device 50 sends print data to the MFP 10 by executing wireless communication via the PC 8 by using the wireless setting stored in the work area 58 and the IP address of the MFP 10 received in S72. The MFP 10 receives the print data from the PC 8 by using the wireless LAN I/F 20 (S20) and, upon receiving the print data, causes the print executing unit 16 to execute the print process. 


in a case where it is determined that the past-record information is stored in the memory, supply a connection instruction to the OS program, wherein in response to obtaining the connection instruction, the OS program establishes the fourth wireless connection via the second wireless interface by using the past- record information (e.g. the system discloses determining if a past communication record of a WFD setting is established.  If a past parameter for the WFD communication protocol is stored that is a SSID, the mobile terminal sends the print data directly to the MFP based on this stored information; see ¶ [170]-[173]); and 


in a case where the fourth wireless connection is established, send the function executing request to the function executing device via the second wireless interface by using the fourth wireless connection (e.g. the mobile terminal sends print data to the MFP to initiate the printing process based on the stored SSID information of the MFP that was utilized based on a past use of the parameter; see ¶ [170]-[173] above).
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of after the setting information has been inputted in the setting screen, determine whether past-record information is stored in a memory of the terminal device, the past-record information indicating that there is a past record of a fourth wireless connection having been established via the 
in a case where it is determined that the past-record information is stored in the memory, supply a connection instruction to the OS program, wherein in response to obtaining the connection instruction, the OS program establishes the fourth wireless connection via the second wireless interface by using the past- record information; and 
in a case where the fourth wireless connection is established, send the function executing request to the function executing device via the second wireless interface by using the fourth wireless connection, incorporated in the device of Kato, in order to allow a MFP on the WFD network but outside of the network of the portable terminal to print a job, which expands the printing functionality of the overall system (as stated in Suzuki ¶ [173]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asai discloses overlapping a screen with another screen that informs the user to come closer to the MFP.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHAD DICKERSON/           Primary Examiner, Art Unit 2672